EXHIBIT 10.1

SEVERANCE AND RELEASE AGREEMENT

          This Severance and Release Agreement (this "Agreement") is made as of
this ___ day of September, 2006 (the "Agreement Date"), by and between
Intersections Inc. (the "Corporation") and John M. Casey (the "Executive").

W I T N E S S E T H :

          WHEREAS, the Executive has been employed by the Corporation as its
Executive Vice President and Chief Financial Officer pursuant to an Employment
Agreement between the parties dated January 25, 2006 (the "Employment
Agreement"); and

          WHEREAS, the parties wish with this Agreement, among other things, to
terminate the employment relationship created under the Employment Agreement, to
provide for certain severance and related benefits to the Executive in
connection with such termination, and to provide for a release of the
Corporation by the Executive any claims arising out of such termination, all as
more particularly set forth herein.

          NOW THEREFORE, in consideration of the premises and the mutual
covenants and agreements herein contained and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

          1.      Termination. Executive's employment by Corporation has been
terminated, effective on September 30, 2006.

          2.      Severance Benefit. Notwithstanding the provisions of Section 6
of the Employment Agreement or any other provision thereof to the contrary, the
Corporation hereby offers, and Executive hereby accepts, a severance benefit in
an amount equal to $265,000.00. Such amount, net of any amounts required to be
withheld pursuant to Section 5(c) hereof, shall be payable to the Executive by
the Corporation in a lump sum no more than five (5) business days after the date
of expiration of the seven (7) day revocation period described in Section 4(e)
hereof.

          3.      Additional Benefits.

          (a)      COBRA. Provided that the Executive and any covered dependents
are eligible and timely elect such continuation coverage, the Corporation shall
pay, subject to Section 5(c) hereof, as applicable, the cost of continuation
coverage under COBRA under the Corporation's group medical and dental plans for
the Executive and any covered dependents who are "qualified beneficiaries" under
COBRA, provided the Executive files the required forms and information with the
insurer, for a period beginning with the first calendar month after the
Agreement Date and ending on the earlier of the end of the twelfth calendar
month after the calendar month in which the Agreement Date falls or the date on
which the Executive and/or his covered dependents are covered by another
company's group health insurance, whichever is sooner.

          (b)      Relocation Expenses. Upon the submission by the Executive to
the Corporation of adequate documentary evidence for the substantiation of such
expenditures on or before March 1, 2007, the Corporation shall provide, subject
to Section 5(c) hereof, as applicable, the following relocation benefits to the
Executive within two (2) weeks after such submission:

                     (i)      The Corporation shall reimburse the Executive for
reasonable costs and expenses incurred in connection with the relocation of the
Executive from his current residence in Fairfax County, Virginia to the
Executive's residence in Alpharetta, Georgia; and

                     (ii)      The Corporation shall reimburse the Executive for
any costs, expenses, fees, penalties, or other payments he is required to make
in connection with any early termination of the lease agreement relating to the
Executive's current residence in Fairfax County, Virginia;

provided that the maximum aggregate amount of the Corporation's reimbursement
obligation pursuant to clauses (i) and (ii) above shall be $10,000.

          4.      General Release.

          (a)      The Executive hereby releases and discharges the Corporation,
its directors, officers, agents, employees and any and all affiliated companies,
as well as any successor to the Corporation (each, a "Released Party" and
collectively, the "Released Parties"), from all claims, liabilities, demands,
obligations and causes of action fixed or contingent, which the Executive may
have or claim to have against the Corporation or any other arising from his
employment or as a result of the termination of such employment up to the date
of execution of this Agreement. This release includes but is not limited to any
claim relating in any way to such employment or the cessation of such employment
with the Corporation, including claims under the Age Discrimination in
Employment Act ("ADEA"), Title VII of the Civil Rights Act of 1964, the Fair
Labor Standards Act, the Consolidated Omnibus Budget Reconciliation Act, or any
other federal, state or municipal statute, law or regulation, and claims under
state common law. This is understood to be a General Release.

                        (b)        The Executive agrees and covenants not to
file any suit, charge or complaint against any Released Party, nor to assist in
any such action, in any court or administrative agency, with regard to any
claim, liability, demand or obligation arising out of Executive's employment
with the Corporation or the cessation of such employment.

          (c)      The Executive agrees that the terms and existence of this
Agreement, including without limitation this Section 4, are strictly
confidential and expressly covenants not to disclose, publicize, write about,
divulge or discuss the terms or existence of this Agreement, with any person or
entity whatsoever, other than his attorneys in this matter or as required by the
government.

          (d)      The Executive understands that he has the right to consult an
attorney before signing this Agreement.

          (e)      The Executive acknowledges that the waiver and release of
certain claims for age discrimination, including claims under the ADEA, are
governed by provisions of the Older Workers Benefit Protection Act ("OWBPA").
Executive acknowledges that he first received this Agreement for review on the
13th day of September, 2006 ("Issue Date"). Executive further acknowledges that
he is entitled to not less than twenty-one (21) days from the Issue Date in
which to consider this Agreement before signing it, unless he waives that time
period. Executive understands that his signature on this Agreement prior to the
expiration of twenty-one (21) days constitutes an irrevocable waiver of said
period under the OWBPA. Executive further recognizes, acknowledges, and agrees
that he may revoke this Agreement within seven (7) days after his execution of
this Agreement, in which case neither party shall have any obligations
hereunder. Executive understand that any such revocation must be in writing and
delivered by hand to the Chief Legal Officer of the Corporation, before 5:00
p.m. on the seventh (7th) day after his execution of this Agreement. No
provision of this Agreement should be construed or interpreted to preclude or in
any way limit or restrict the Executive's right to initiate an action against
the Company under the OWBPA or ADEA challenging the waiver and release of claims
under the ADEA contained in this Agreement on the grounds that they were not
knowing and voluntary. To the extent that any provision of this Agreement is
determined to be in violation of the OWBPA or ADEA, it should he severed from
the Agreement or modified to comply with the OWBPA or ADEA, without affecting
the validity or enforceability of any of the other terms or provisions of this
Agreement.

          5.      Miscellaneous.

          (a)      Waiver; Amendment. The failure of a party to enforce any
term, provision, or condition of this Agreement at any time or times shall not
be deemed a waiver of that term, provision, or condition for the future, nor
shall any specific waiver of a term, provision, or condition at one time be
deemed a waiver of such term, provision, or condition for any future time or
times. This Agreement may be amended or modified only by a writing signed by
both parties hereto.

          (b)      Governing Law. This Agreement shall be governed and construed
in accordance with the laws of the State of Delaware without giving effect to
principles of conflicts of law.

          (c)      Tax Withholding. The payments and benefits under this
Agreement may be compensation and as such may be included in either the
Executive's W-2 earnings statements or 1099 statements. The Corporation may
withhold from any amounts payable under this Agreement such federal, state or
local taxes as shall be required to be withheld pursuant to any applicable law
or regulation.

          (d)      Paragraph Captions. Paragraph and other captions contained in
this Agreement are for reference purposes only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.

          (e)      Severability. Each provision of this Agreement is intended to
be severable. If any term or provision hereof is illegal or invalid for any
reason whatsoever, such illegality or invalidity shall not affect the validity
of the remainder of this Agreement.

          (f)      Integrated Agreement. Except for Section 7 of the Employment
Agreement, which shall survive the termination of the Executive's employment by
the Corporation and the execution of this Agreement and shall continue in full
force and effect in accordance with its terms, this Agreement constitutes the
entire understanding and agreement between the parties hereto with respect to
the subject matter hereof, and supersede all prior agreements, understandings,
memoranda, term sheets, conversations and negotiations relating in any respect
to the employment of the Executive by the Corporation during any period prior to
or after the date hereof, including without limitation the Employment Agreement
(excluding Section 7 thereof).

          (g)      Interpretation; Counterparts. No provision of this Agreement
is to be interpreted for or against any party because that party drafted such
provision. For purposes of this Agreement: "herein, "hereby," "hereinafter,"
"herewith," "hereafter" and "hereinafter" refer to this Agreement in its
entirety, and not to any particular subsection or paragraph. This Agreement may
be executed in any number of counterparts, each of which shall be deemed an
original, and all of which shall constitute one and the same instrument.

          (h)      Notices. All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given if delivered by hand
delivery, or by facsimile (with confirmation of transmission), or by overnight
courier, or by registered or certified mail, return receipt requested, postage
prepaid, in each case addressed as follows:

If to the Executive:

John M. Casey
4400 Old Wesleyan Woods
Alpharetta, Georgia 30022

If to the Corporation:

Intersections Inc.
14901 Bogle Street
Chantilly, Virginia 20151
Attention: Chief Legal Officer
Facsimile: (703) 488-1757


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by addressee.

          IN WITNESS WHEREOF, each of the parties hereto has executed this
Agreement as of the date first above written.

INTERSECTIONS INC.

By:                                                                  
       Name:
       Title:                                                                  
John M. Casey
